Citation Nr: 9920780	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
cervical and lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel





INTRODUCTION

The veteran had periods of active service from July 1935 to 
October 1937, April 1942 to July 1946 and from October 1948 
to October 1949.

This appeal came before the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision, which 
determined that new and material evidence to reopen a claim 
of service connection for arthritis of the cervical and 
lumbosacral spine had not been submitted.

Historically, the RO rating decision of March 1977 denied the 
veteran's claim of service connection for arthritis of the 
back (lumbar spine).  The veteran submitted a timely June 
1977 notice of disagreement and January 1978 substantive 
appeal.  The Board addressed this issue with its July 1979 
Decision, which denied the veteran's claim of service 
connection for arthritis of the cervical and lumbar spine 
based on the lack of radiographic evidence of arthritis of 
the spine during service, and that arthritis as claimed was 
not present to a degree of ten percent within one year 
following service discharge.  

The Board is satisfied with the RO's adjudicative development 
of the record and shall now review the evidence of record 
prior to and after the July 1979 Board Decision to determine 
whether new and material evidence has been presented as to 
the issue entitled above.


FINDINGS OF FACT

1.  The Board's Decision of July 1979 denied the veteran's 
claim of service connection for arthritis of the cervical and 
lumbar spine based on the lack of radiographic evidence of 
arthritis of the spine during service, and that arthritis as 
claimed was not present to a degree of ten percent within one 
year following service discharge.  

2.  The evidence introduced into the record since the Board 
Decision of July 1979 either does not bear directly and 
substantially upon the specific matter under consideration 
and is either cumulative or redundant, or it is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1979 Board Decision that 
denied the veteran's claim of entitlement to service 
connection for arthritis of the cervical and lumbar spine, is 
not new and material.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as provided in 38 U.S.C.A. § 5108, when the Board 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104 (West 1991).  
"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
"New" evidence is evidence that is not "merely cumulative" 
of other evidence on the record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In Manio v. Derwinski, 1 Vet. App. 144, 145 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in claims involving a prior final denial, a 
two-step analysis must be performed when the veteran seeks to 
reopen a claim based on new evidence.  First, it must be 
determined whether the evidence is "new and material."  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Id; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).    

Thereafter, while this case was pending before the Board, 
concurrent Court opinions in Winters v. West, 12 Vet. App. 
203 (1999) (en banc) and Elkins v. West, 12 Vet. App. 209) 
(en banc), essentially held that a recent decision in the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (1998), 
required the replacement of the two-step Manio test with a 
three-step test.  Thus, under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  Arthritis will be presumed to have 
been incurred in service if it becomes manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


BACKGROUND

Service medical record (SMR) entries, which cover the 
veteran's first period of active service from July 1935 to 
October 1937, reveal no abnormalities, treatment or diagnoses 
referable to complaints of pain to the back or cervical 
spine.  

SMR entries which cover the veteran's second period of active 
service from April 1942 to July 1946 includes numerous SMR 
entries referable to the veteran's left knee injury, which 
was initially injured in August 1944 when the veteran slipped 
and fell into an eight foot ditch.

SMR entries which cover the veteran's third period of active 
service from October 1948 to October 1949 includes numerous 
SMR entries referable to the veteran's left knee injury.

A May 1949 SMR reveals a diagnosis of chronic arthritis, with 
complaints of ache and stiffness of knees and hips.  By 
history, pertinent notations reveal that the veteran fell 
carrying a light machine gun.  The veteran tore a ligament on 
the medial surface of left knee, and sprained his back and 
right leg.  He was in a cast, hip to ankle for 8 weeks "to 
treat left knee injury."  According to the clinical notes, 
he then underwent "physiotherapy and [was] returned to duty 
on limited service status.  Only trouble at that time was 
pain in left knee on exercise."  The remainder of this SMR 
refers to difficulties with his knees and other disabilities.  

An October 1949 SMR entry notes chronic arthritis - May 1949, 
St. Albans Naval Hospital.  The Board notes that numerous SMR 
references to bones, joints, muscles examinations were 
normal, with the exception of references to left knee 
abnormalities associated with the August 1944 injury.

June 1949 and October 1949 SMR entries reveal arthritis, 
knees, and hips, cause undetermined.

The veteran submitted an August 1976 claim of service 
connection for a back condition.

In September 1976, the RO received VAMC treatment reports 
dated April 1976, June 1976, and August 1976, all of which 
referred to unrelated disorders. 

The veteran underwent a March 1977 VA examination.  Pertinent 
examination findings included normal AP curvatures of his 
spinal column; no clinical evidence of scoliosis; range of 
motion of the cervical spine was free, full, unrestricted and 
painless as was the range of motion of the trunk; no observed 
spasm of the paravertebral musculature; no pain produced on 
percussion over spinous processes, the lateral processes or 
the paravertebral musculature and the cervical, thoracic and 
LS regions.  Radiographic evidence revealed minimal 
osteoarthritis of the cervical and lumbosacral spine.

The veteran's June 1977 notice of disagreement included his 
assertions of service incurrence of a back disorder based on 
an August 1944 SMR.  The veteran also listed the availability 
of additional evidence that would support his claim.

The veteran's January 1978 substantive appeal included his 
report that arthritis of the lumbar and cervical spine was 
initially injured in August 1944.  The veteran listed related 
evidence of back disability that referenced an August 1944 
SMR.

The veteran provided sworn testimony at his February 1978 RO 
personal hearing.  The veteran stated that he injured his 
left knee in August of 1944 when he fell after the ground 
broke away under his foot; and he was swollen from his ribs 
down to his feet, and was taken to the Base Hospital, and 
then transferred to Long View.  Transcript (T) T at 2-3.  He 
was treated for knee and back injuries at Long View.  T at 3.  
The veteran stated that he was hospitalized at St. Albans 
Naval Hospital for four months, while on active duty during 
1949.  T at 6-7.  The veteran stated that he did not know 
whether a diagnosis of arthritis of the cervical and lumbar 
spine was made in August 1944.  T at 8.  

In April 1978, the RO received VA treatment records, one of, 
which was undated, and the other dated March 1976.   The 
March 1976 record noted the veteran's complaints of multiple 
joint pain, "arthritis" - "degenerative."  Lumbar and 
cervical spine abnormalities were noted.

In June 1978, the RO received VA treatment records that are 
dated in April 1976, June 1976, and August 1976.  These 
records were previously provided and include treatment for 
unrelated disorders.

The Washington, DC, VAMC response of November 1978 noted that 
they had no records related to the veteran.

In a May 1979 presentation to the Board of Veterans' Appeals, 
the veteran's representative stated that, in pertinent part, 
the March 1977 VA examination did not give an accurate 
disability picture; and SMR dated May 27, 1949 states that 
the veteran sprained his back in 1944, and should have 
established the onset of the veteran's current problems.     

In October 1990, the RO received VAMC treatment records dated 
in October 1989, December 1989, February 1990, April 1990, 
June 1990 and August 1990.  The veteran's complaints of back 
pain were noted in December 1989 and April 1990.

The Alice Peck Memorial Hospital submitted records of 
treatment from July 1997 to August 1997.  Pertinent diagnoses 
include sciatica; spinal stenosis; lumbar back pain; and 
lumbar degenerative arthritis.

The Florida Spine Institute submitted an October 1997 letter, 
which referenced a magnetic resonance imaging (MRI) finding 
one-year previously that revealed spinal stenosis.  
Radiographic evidence resulted in diagnoses of lumbar 
spondylosis with secondary spinal stenosis, multilevel, 
documented on prior MRI imaging; neurogenic claudication with 
progressive weakness; and osteopenia, rule out senile 
osteoporosis.  Additional records were added to the record, 
all of which referenced treatment associated with October 
1997 MRI results.

Dr. Bernini, a private physician, submitted reports of 
medical treatment dated in September 1995, December 1996 and 
May 1997.  All three reports include treatment and diagnoses 
associated with lumbar and cervical spine abnormalities.  In 
pertinent part, Dr. Bernini's September 1995 statement notes 
a long history of low back pain; the veteran's recollection 
of having back problems during service; and the lack of 
radiographic evidence of back injury and an apparent injury 
of the veteran's left knee that resulted in surgery and 
treatment for 8 to 10 weeks of casting.

In November 1998, the RO received a VA Medical & Regional 
Office Clinic letter that was dated in March 1984, with 
reference to records of treatment from the Dartmouth-
Hitchcock Medical Center, dated in March 1984.  The March 
1984 document includes historical notations of the veteran's 
complaint of back pain that he had for about a year, 
coincident with weather changes and climbing activities; the 
veteran's report of a left leg injury during service; and a 
mid-1970 episode of back pain.  In pertinent part, noted 
diagnoses include mild degenerative changes and grade I 
spondylolisthesis of L4 and L5.  The examiner also noted that 
the veteran's complaints of low back pain are probably 
related to arthritic changes in the spine and the grade I 
spondylolisthesis. 

In November 1998, the RO received records from the Dartmouth-
Hitchcock Medical Center, dated in December 1983.  The 
December 1983 summary letter noted the veteran's initial 
November 1983 visit for complaints of back pain, left leg 
pain and multiple joint pain.  The veteran's report of having 
injured his back and left leg during service is noted, as 
well as lumbar spine abnormalities.

In November 1998, the RO received a letter from Dr. Coombs, a 
private physician associated with the Alice Peck Day Memorial 
Hospital, wherein he noted that the veteran "who has severe 
spinal stenosis and has had a chronic back pain problem going 
back to his days, apparently, in the military when he 
suffered a significant fall."  In pertinent part, the 
examiner further noted that the veteran's back and leg pain 
is a neurogenic claudication.

The veteran provided sworn testimony at his April 1999 Board 
hearing.  The veteran stated that his spine injury is related 
to an August 1944 fall, during which time he injured his left 
leg and back; he was treated at the General Hospital, in 
Longview, Texas; and he continued to have problems with his 
back during 1948 and 1949.  Board Transcript (BT) at 3, 4, 
and 5.  He was on light duty due to his leg and back during 
1948 and 1949.  BT at 6.  After his service discharge, the 
veteran stated that he had some trouble while working in 
civilian employment and sought VA treatment.  BT at 7-8.  The 
veteran stated that he thought he received treatment for his 
back in 1955-56 while in Philadelphia, PA, and he wasn't told 
anything because they didn't have a MRI, and that this was a 
onetime visit.  BT at 8-9.  The veteran saw a Dr. Coombs 
during 1976.  BT at 9.  The veteran then stated that he first 
saw Dr. Coombs in 1997.  BT at 10.  Between 1977 and 1997 the 
veteran stated that he received treatment for his back at 
various VA facilities.  BT at 11, 12, 13.


ANALYSIS

The Board notes that, until recently, case law of the Court 
of Appeals for Veterans Claims (Court) mandated that the 
third question to be resolved in the first step of the Manio 
analysis was whether, in light of all the evidence of record, 
there is a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin, supra, at 174; see Evans, supra, at 283.  However, as 
previously stated, the Hodge decision changed the controlling 
law and the Colvin test has been replaced by less restrictive 
standard which places emphasis upon the language of 38 C.F.R. 
§ 3.156(a).  That provision only requires that the newly 
submitted evidence "bear [] directly and substantially upon 
the specific matter under consideration... [and] be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Winters v. West, supra. 

Thus, consistent with Winters v. West, supra and 38 C.F.R. 
§ 3.156(a), the Board observes that, at the time of the 
Board's July 1979 Decision, which denied the veteran's claim 
of service connection for arthritis of the cervical and 
lumbar spine, the substantive portions of the Board's 
Decision therein, were based on evidence of record, including 
service medical records, VA treatment reports, and the 
veteran's lay assertions, that failed to establish that 
arthritis of the cervical and lumbar spine was related to 
service or to a back injury inservice, or that arthritis of 
the spine was manifest to a compensable degree within the 
applicable presumptive period, or that arthritis of the 
cervical and lumbar spine, initially diagnosed in March 1977, 
was causally related to a chronic disease or injury of 
service origins.  

Having reviewed the entire record, including evidence added 
to the record since the Board's Decision of July 1979, the 
Board finds that, consistent with Winters v. West, supra and 
38 C.F.R. § 3.156(a), the evidence of record following the 
July 1979 Board Decision is either immaterial, as it relates 
to unrelated disabilities, or duplicative, because it 
establishes no more than what was already previously known, 
that the veteran had a left knee disability in August 1944 
and that he was diagnosed with a back disorder beginning in 
1977.  None of this evidence, including VA treatment records, 
private medical records, and service medical records contains 
competent medical opinion linking a postservice back 
disorder, initially diagnosed during a March 1977 VA 
examination, to service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998); see also, 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993), Lathan v. 
Brown, 7 Vet. App. 465 (1994), and Espiritu, v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, new and material 
evidence has not been presented to reopen the veteran's claim 
of service connection for arthritis of the lumbar spine.  See 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  

In making its decision, the Board has placed particular 
emphasis on extensively noted service medical records that 
are contemporaneous with the veteran's reported onset of back 
injury, but, nevertheless, not reflective of treatment or 
diagnoses for a back injury or a chronic back disease or 
injury.  Further, although some of the VA medical records and 
particularly private medical records include the veteran's 
reports of service incurrence of a back injury, the noted 
private and VA medical evidence of record are neither 
enhanced by any additional medical comment or diagnoses 
reflective of service incurrence of arthritis of the spine, 
nor demonstrative of a current disability related thereto, 
and thus would not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

There is one further procedural matter concerning the claim 
to reopen that the Board must address.  The RO's August 1998 
statement of the case provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a), and did, at times, quote 
the Colvin standard.  However, the Board observes that the RO 
ultimately concluded in most instances that the additional 
evidence of record was merely cumulative.  This is correct 
since none of the evidence added to the record since the 
Board's July 1979 Decision establishes that arthritis of the 
cervical and lumbar spine was the result of a chronic back 
injury or disease during service or that arthritis of the 
spine was manifest to a compensable degree within the 
applicable presumptive period, or that arthritis of the 
lumbar spine, initially diagnosed in 1977, was causally 
related to a chronic disease or injury of service origins.  
Thus, the Board concludes that the RO provided the claimant 
with the correct legal standard for new and material evidence 
and ruled in accordance with that standard.  To the extent 
the RO also provided the claimant in the alternative with the 
now invalidated Colvin standard for "new and material 
evidence," such error was harmless as he clearly had notice 
of both the correct standard and he was apprised of a RO 
determination under the correct standard.  Accordingly, the 
RO's use of Colvin was not prejudicial to the appellant's 
claim because it is clear that the evidence added to the 
record subsequent to the Board's July 1979 Decision is not 
new and material to reopen the veteran's claim of service 
connection for arthritis of the lumbar spine.  Thus, it was 
not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).




ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
arthritis of the lumbar spine.  The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

